DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 7/1/2022 in which claims 1-12, 18-20 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-164278, filed on 9/10/2019.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite a process for creating vocabulary information from received text by morphological analysis using dictionaries from an ontology, clustering performing clustering by linking concepts based on inheritance, based on the result of clustering, creating classification information, extend the ontology using other concepts, refining the ontology by removing noise, where the ontology is measured by a similarity threshold.  
The limitations in the claims are processes that that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting, generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the use of “processor” or “non-transitory computer readable medium”, the “outputting” and “extending” step(s) in the context of the claims encompasses a user manually extending an ontology of terms from relationships among concepts.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  The processor and memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors and memories to perform the outputting and extending steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, the claim is not patent eligible.

Claim 2 is dependent on claim 1 and includes all limitations of claim 1.  Claim 2 also includes clarification for a vocabulary network that is obtained by networking the semantic correlation of the vocabulary.  This claim doesn’t include elements that are significantly more than the judicial exception and doesn’t integrate the judicial exception into a practical application, and therefore, doesn’t break away from the reasons for the identified abstract idea.  

Claim 3 is dependent on claim 1 and includes all limitations of claim 1.  Claim 3 also includes clarification for the output, by using substitute word information that is included in the existing ontology and that is indicated as a pair of a word as a substitute destination and a word as a substitute source, a document that is tokenized, and produce the vocabulary network from the document.  This claim doesn’t include elements that are significantly more than the judicial exception and doesn’t integrate the judicial exception into a practical application, and therefore, doesn’t break away from the reasons for the identified abstract idea.  

Claims 4-6, and 19 are dependent on claim 1 and includes all limitations of claim 1.  Claims 4-6, and 19 also include evaluation of a degree of importance.  These claims don’t include elements that are significantly more than the judicial exception and doesn’t integrate the judicial exception into a practical application, and therefore, doesn’t break away from the reasons for the identified abstract idea.  

Claims 7-12 are dependent on claim 1 and includes all limitations of claim 1.  Claims 7-12 also include evaluation of a degree of similarity.  These claims don’t include elements that are significantly more than the judicial exception and doesn’t integrate the judicial exception into a practical application, and therefore, doesn’t break away from the reasons for the identified abstract idea.  

Claim 18 is dependent on claim 1 and includes all limitations of claim 1.  Claim 18 also includes removing a concept serving as noise.  The claim doesn’t include elements that are significantly more than the judicial exception and doesn’t integrate the judicial exception into a practical application, and therefore, doesn’t break away from the reasons for the identified abstract idea.  

DSMER Pilot Program
Applicant has elected to participate in the DSMER Pilot Program.  Therefore, the Judicial exception is still pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  These claims include a limitation with “predefined threshold” as part of a way to extend an existing ontology, however, a threshold doesn’t appear anywhere in the specification.  Applicant can correct this issue by either amending the claims or providing a citation for where this limitation is supported from the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 11, 12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. US 20190130073 A1 (hereinafter referred to as “Sun”) in view of Baker et al. US 8015136 B1 (hereinafter referred to as “Baker”) and further in view of Tonkin et al. US 20170083547 A1 (hereinafter referred to as “Tonkin”).

As per claim 1, Sun teaches:
An information processing apparatus comprising a processor programmed to: 
access text information not classified into an existing ontology (Sun, [0107] – Medical facts extracted from an example text narrative are provided in FIGS. 3A and 3B. FIG. 3A, wherein the text narrative isn’t initially classified into the existing ontology);
create vocabulary information from the accessed text information by morphologically analyzing the text using dictionaries from the existing ontology (Sun, [0085] – Once a normalized section for a portion of text has been identified, the membership in that section may be used as a feature of one or more tokens in that portion of text, wherein normalization of text using tokens is interpreted as morphological analysis.  Paragraph [0087] – Examples of suitable features include position within document structure, syntactic structure, parts of speech, parser features, N-gram features, affixes (e.g., prefixes and/or suffixes), wherein morphological analysis takes into account affixes, membership in dictionaries (sometimes referred to as “gazetteers”) and/or ontologies, surrounding token contexts.  See also paragraph [0091] – In other embodiments, labels may be selected through more contextual analysis, such as at the phrase level or sentence level, rather than at the token level);
perform clustering on the vocabulary information by linking a plurality of concepts in the vocabulary in accordance with an inheritance relation between concepts included in the existing ontology and that is indicated as a pair of a concept as an inheritance source and a concept as an inheritance destination (Sun, [0067] – A formal ontology used by a fact extraction component may represent various types of relationships between the concepts represented, wherein an ontology is a functionality of clustering.  In a parent-child relationship, the child concept inherits all necessary properties of the parent concept.  For example, “heart failure” may be a parent concept, and “congestive heart failure” may be a concept of “heart failure.”  This is interpreted as a pair of a concept where the parent concept is an inheritance source, and the child is the inheritance destination.  See also paragraph [0048] for normalization of medical terms for further context);
based on a result of the clustering, create vocabulary classification information representing a classification of the existing ontology that is systematically represented by the linking of the plurality of concepts (Sun, [0065] – The formal ontology may be implemented as a relational database, or in any other suitable form, and may represent semantic concepts relevant to the medical domain, as well as linguistic concepts related to ways the semantic concepts may be expressed in natural language);
Although Sun teaches a generation of a knowledge representation model, Sun doesn’t go into explicit detail about adding a concept absent in the existing ontology by using vocabulary classification information, however, Baker teaches:
extend the existing ontology by adding to the existing ontology a concept absent in the existing ontology by using the created vocabulary classification information (Baker, column 4, lines 40-65 – An algorithmic model for generating a medical utilization profile for a patient to facilitate decision making in the medical risk analyses includes defining an initial ontology model, creating an ontology implementation that includes characterization, and classification of medical data and enable the ontology model to modify the initial model, wherein modifying the initial model is interpreted as extending an existing ontology);
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sun’s invention in view of Baker in order to modify an initial ontology model; this is advantageous because it allows the system to generate a medical utilization profile for a patient for medical risk analyses (Baker, column 4, lines 40-65).
Sun as modified doesn’t go into detail about a similarity threshold for combining ontologies, however, Tonkin teaches:
refine the extended ontology by removing noise from the extended existing ontology (Tonkin, [0410] - The combined ontology would contain many irrelevant concepts which would need to be removed), 
the noise being removed by removing any concept added to the extended existing ontology having a degree of similarity to a concept in the existing ontology that is above a predefined threshold (Tonkin, [0657] – Starting at the root of the first Ontology, examine each class starting at the root class of the second ontology. A match occurs when the sameness found using the semantic matcher module for the concept pair exceeds the threshold Match Value for alignment (MV.sub.AT)); and
output the refined extended ontology (Tonkin, [0657] – If an acceptable match is found it is called a potential alignment and the details are recorded in the alignment map)
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sun’s invention as modified in view of Tonkin in order to include a threshold for ontology alignment; including a threshold for similarity scores is a common function that has been used in similar devices, and this functionality would add an advantage to Sun as modified by precisely matching the extended ontology with the original ontology (Tonkin, paragraph [0657]).

As per claim 2, Sun as modified teaches:
The information processing apparatus according to Claim 1, wherein the vocabulary information represents a vocabulary network that is obtained by networking a semantic correlation of the vocabulary (Sun, [0065]-[0067] – The formal ontology may be implemented as a relational database, or in any other suitable form, and may represent semantic concepts relevant to the medical domain).

As per claim 3, Sun as modified teaches:
The information processing apparatus according to Claim 2, wherein the processor is programmed to: 
output, by using substitute word information that is included in the existing ontology and that is indicated as a pair of a word as a substitute destination and a word as a substitute source (Sun, Fig. 7A – A discharge summary is interpreted as the document that contains substitute word information which includes terms from the existing ontology), 
a document that is tokenized by morphologically analyzing a text extracted from the text information and produce the vocabulary network from the tokenized document (Sun, [0085] – Once a normalized section for a portion of text has been identified, the membership in that section may be used as a feature of one or more tokens in that portion of text, wherein normalization of text using tokens is interpreted as morphological analysis.  See also paragraph [0091] – In other embodiments, labels may be selected through more contextual analysis, such as at the phrase level or sentence level, rather than at the token level).

As per claim 11, Sun as modified teaches:
The information processing apparatus according to Claim 2, wherein: 
the text information comprises a plurality of files (Tonkin, [0459] – The ontology can be selected from any source, such as a file, Web address, or the like); and 
the processor is programmed to: 
evaluate a degree of similarity between a word appearing in each of the files and a concept included in the existing ontology (Sun, [0070] – A statistical knowledge representation model may then be trained to form associations based on the prevalence of particular labels corresponding to similar text within an aggregate set of multiple marked up documents).

As per claim 12, Sun as modified teaches:
The information processing apparatus according to Claim 3, wherein: 
the text information comprises a plurality of files (Tonkin, [0459] – The ontology can be selected from any source, such as a file, Web address, or the like); and 
the processor is programmed to: 
evaluate a degree of similarity between a word appearing in each of the files and a concept included in the existing ontology (Sun, [0070] – A statistical knowledge representation model may then be trained to form associations based on the prevalence of particular labels corresponding to similar text within an aggregate set of multiple marked up documents).

As per claim 18, Tonkin as modified teaches:
The information processing apparatus according to Claim 13, wherein identifying the concept serving as the noise is based on vocabulary classification assistance information that is obtained via the clustering (Sun, [0039]-[0042] – Systems can work with a user to identify concepts that are irrelevant.  See also paragraph [0171] – DLR model 1669 may be trained using feedback (e.g., customer feedback, expert feedback, etc.) to be able to classify text regions by comparing text regions to labeled clusters representing text regions generated during training of the model, wherein user feedback is interpreted as assistance information).

As per claim 19, Sun as modified doesn’t go into detail about an index indicating reliability or degree of importance, however, Tonkin teaches:
The information processing apparatus according to Claim 18, wherein the vocabulary classification assistance information comprises at least one of an index indicating a degree of importance of the concept added to the existing ontology via the clustering and an index indicating reliability of the results of the clustering (Tonkin, [0141] – An index can be kept of interaction with ontologies, including aligning and pruning ontologies, wherein this indicates an importance and reliability because the more pruning and aligning that is done to an ontology, the more correction has taken place on the result of the ontology.  See also paragraph [0148] which goes into an index of source and target ontologies which can also be indicative of reliability.  Other indexing is present in Tonkin as well which can be interpreted as an indication of either reliability and/or importance).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sun’s invention as modified in view of Tonkin in order to include an index indicating importance and reliability; indexes have functions which are common in similar devices for storage of information and would yield predictable results such as tracking corrections of an ontology (Tonkin, paragraph [0141]).

Claim 20 is directed to a non-transitory computer readable medium performing steps recited in claim 1 with substantially the same limitations.  Therefore, the rejection made to claim 1 is applied to claim 20.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Baker and further in view of Cooper et al. US 20130041921 A1 (hereinafter referred to as “Cooper”).

As per claim 4, Sun as modified doesn’t go into detail about importance of multiple files, however, Cooper teaches:
The information processing apparatus according to Claim 1, wherein:
the text information comprises a plurality of files (Tonkin, [0459] – The ontology can be selected from any source, such as a file, Web address, or the like); and 
wherein the processor is programmed to: 
evaluate a degree of importance of each of the files in a relationship with the existing ontology (Cooper, [0078] – Importance is assigned to term-based, stem-based, and concept-based relevancy which can be used to determine an accumulated relevancy score for a document).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sun’s invention in view of Cooper in order to assign importance to documents; this is advantageous because it allows the system to determine relevancy of a document which has been used in various similar devices for ranking or sorting documents (Cooper, paragraph [0078]).

As per claim 5, Sun as modified doesn’t go into detail about importance of multiple files, however, Cooper teaches:
The information processing apparatus according to Claim 2, wherein: 
the text information comprises a plurality of files (Tonkin, [0459] – The ontology can be selected from any source, such as a file, Web address, or the like); and 
the processor is programmed to: 
evaluate a degree of importance of each of the files in a relationship with the existing ontology (Cooper, [0078] – Importance is assigned to term-based, stem-based, and concept-based relevancy which can be used to determine an accumulated relevancy score for a document).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sun’s invention in view of Cooper in order to assign importance to documents; this is advantageous because it allows the system to determine relevancy of a document which has been used in various similar devices for ranking or sorting documents (Cooper, paragraph [0078]).

As per claim 6, Sun as modified doesn’t go into detail about importance of multiple files, however, Cooper teaches:
The information processing apparatus according to Claim 3, wherein: 
the text information comprises a plurality of files (Tonkin, [0459] – The ontology can be selected from any source, such as a file, Web address, or the like); and 
the processor is programmed to: 
evaluate a degree of importance of each of the files in a relationship with the existing ontology (Cooper, [0078] – Importance is assigned to term-based, stem-based, and concept-based relevancy which can be used to determine an accumulated relevancy score for a document).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sun’s invention in view of Cooper in order to assign importance to documents; this is advantageous because it allows the system to determine relevancy of a document which has been used in various similar devices for ranking or sorting documents (Cooper, paragraph [0078]).

As per claim 7, Sun as modified teaches:
The information processing apparatus according to Claim 4, wherein the processor is programmed to: 
evaluate a degree of similarity of one of the files to another of the files (Sun, [0099] – A list of closest matching terms may be generated, and may be ranked by their similarity to the tokens in the text. The similarity may be scored in any suitable way).

As per claim 8, Sun as modified teaches:
The information processing apparatus according to Claim 5, wherein the processor is programmed to: 
evaluate a degree of similarity of one of the files to another of the files (Sun, [0099] – A list of closest matching terms may be generated, and may be ranked by their similarity to the tokens in the text. The similarity may be scored in any suitable way).

As per claim 9, Sun as modified teaches:
The information processing apparatus according to Claim 6, wherein the processor is programmed to: 
evaluate a degree of similarity of one of the files to another of the files (Sun, [0099] – A list of closest matching terms may be generated, and may be ranked by their similarity to the tokens in the text. The similarity may be scored in any suitable way).

As per claim 10, Sun as modified teaches:
The information processing apparatus according to Claim 1, wherein: 
the text information comprises a plurality of files (Tonkin, [0459] – The ontology can be selected from any source, such as a file, Web address, or the like); 
wherein the processor is programmed to: 
evaluate a degree of similarity between a word appearing in each of the files and a concept included in the existing ontology (Cooper, [0078] – Importance is assigned to term-based, stem-based, and concept-based relevancy which can be used to determine an accumulated relevancy score for a document).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are generally moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The reference Tonkin was further searched and considered which brought up pertinent citations for matching two ontologies based on a similarity threshold.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al. US 20180314689 A1 teaches multi-lingual virtual personal assistant (title).  Wang also teaches parent and child concepts in an ontology (paragraph [0160]).
Roychoudhury et al. US 10650190 B2 teaches system and method for rule creation from natural language text (title).
Kretz et al. US 20130054621 A1 teaches multiple ontologies with similarity thresholds for matches in at least paragraph [0011].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 12, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152